Barker, J.
The verdict for the plaintiff was upon the count under the Pub. Sts. c. 93, §§ 1, 4, commonly called the law of the road. But the highway where the collision occurred was formed by the junction of Beacon Street and Commonwealth *49Avenue, in Boston, which at this place crossed each other diagonally. The law of the road does not regulate the manner in which persons shall drive when they meet at the junction of two streets, and could not therefore give the plaintiff a right of action. Garrigan v. Berry, 12 Allen, 84. See also Lovejoy v. Dolan, 10 Cush. 495, 497. As the statute did not apply, the verdict founded upon it must be set aside, and a new trial granted. We see no occasion to discuss the numerous exceptions argued, and express no opinion upon them. Exceptions sustained.